DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 19-25 are pending.  Claims 19 and 24 were amended in the Reply filed 5/4/2022, but are understood to continue reading upon the originally elected species.  Claim 25 remains withdrawn as directed to a non-elected invention. Claims 19-24 are presently examined.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 19-24) and the single species of “conjugate 18” at Example 18 in the reply filed on 1/10/2022 was previously acknowledged.
The originally elected species has been understood to be Compound 18, which has the following structure (see, e.g., Spec. 

    PNG
    media_image1.png
    208
    1045
    media_image1.png
    Greyscale

The Sequence of “PTH(1-34)” is understood to be instant SEQ ID NO: 51, which has the sequence SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF.  Following an extensive prior art search, the originally elected species was previously deemed anticipated and/or obvious in view of the prior art, as applied in the previous action mailed 2/4/2022.  
	The amended claims filed 5/4/2022 continue to read upon the originally elected species, which has been examined a second time.  Following additional search and consideration, the originally elected species has again been deemed anticipated and/or obvious in view of the prior art of record. MPEP § 803.02(III) states that 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. . . .

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. . .
Accordingly, all claims that read upon the originally elected species are rejected for reasons set forth below.
Claim 25 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
	During search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, as a courtesy to the Applicant, this incidentally discovered art has been set forth below to facilitate compact prosecution.
Claims 19-24 are presently examined.

Priority
	The Foreign Priority claims, including the claim to EP16158048.5, filed on March 1, 2016, is acknowledged.

Information Disclosure Statement
The IDS filed 5/4/2022 is acknowledged and presently considered.

Claim Interpretation
For purposes of examination, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent Claim 19 is directed to a product, namely:
19. (Currently amended) A parathyroid hormone (PTH) conjugate of formula (IIf-i) or a pharmaceutically acceptable salt thereof:

    PNG
    media_image2.png
    82
    401
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    77
    294
    media_image3.png
    Greyscale

wherein the unmarked dashed line indicates the attachment to the N-terminal nitrogen of a PTH moiety, the amino acid sequence of which consists of

    PNG
    media_image4.png
    109
    559
    media_image4.png
    Greyscale

wherein m and p are independently an integer ranging from and including 400 to 500.
The scope of claim 19 and applicable claim interpretation is discussed below. 
The applicable interpretation of the transitional terms “comprising” and “consisting of” were set forth in a previous action, and those interpretations are incorporated herein (see, e.g., MPEP § 2111.03(I), MPEP § 2111.03(II)).
The Sequence of “PTH(1-34)” or SEQ ID NO: 51 is understood to be the sequence “SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF”.  This prior art sequence is also known in the art as CAS Registry No. 52232-67-4, and FORTEO, among many other names.  
The originally elected species of Compound 18 is understood to satisfy the structural requirements recited at instant claims 19-24.  The originally elected species is understood to be Compound 18, which has the following structure (see, e.g., Spec. at Example 18)

    PNG
    media_image1.png
    208
    1045
    media_image1.png
    Greyscale

Here, “PTH(1-34)” is understood to be instant SEQ ID NO: 51, which has the sequence SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF.  NαS1 is understood to mean that the point of attachment is at the Nα position of N-terminal serine. Therefore, the originally elected species is understood to correspond to instant Formula Ia (see, e.g., Spec. filed 9/28/2021 at 4 at lines 15-31) as follows:

    PNG
    media_image5.png
    154
    531
    media_image5.png
    Greyscale

Furthermore, the “Z” moiety of “2X20kDa PEG” shown at Example 18 is understood to have the structure of 

    PNG
    media_image6.png
    107
    512
    media_image6.png
    Greyscale

The “20x2 kDa PEG” structure is a prior art element and is understood to correspond to SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1). 
	Although presently not claimed, Examiner notes that Applicant has provided a specialized meaning for PTH that is distinct from its art-recognized meaning.  Specifically, Applicant has defined “PTH” to include “the above-described variants, analogs, orthologs, homologs, derivatives and fragments of PTH and PTHrP” (see, e.g., Spec. filed 9/28/2021 at 19 at lines 1-5).  Notably, the “above-described” is understood to include descriptions at least starting at line 25 of page 15 to line 5 at page 19.  Accordingly, the term includes conjugates and non-amide derivatives (see, e.g., Spec. filed 8/30/2018 at 15-19).  Accordingly, the term is substantially broader than its common usage in the prior art.  However, this is not currently at issue because claim 19 is presently limited to the exact sequence of SEQ ID NO: 51.
	Additional claim interpretations are provided below.

Claim Rejections
The rejection of claims 19-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 5/4/2022.
The provisional rejection of claims 19-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15, 19-27, and 30-32 of copending Application No. 16/118,155 (corresponding to US 2020/0276276) is withdrawn in view of the abandonment of Application No. 16/118,155 (please note the typographical error in the record wherein “118” was inadvertently typed as “188”).


Maintained Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Hee Na et al., (Capillary electrophoretic characterization of PEGylated human parathyroid hormone with matrix-assisted laser desorption/ionization time-of-Flight mass spectrometry, Analytical Biochemistry, vol. 331:322-328 (online June 17, 2004); hereafter “Dong”; cited in IDS filed 1/10/2022 as cite No. “039”) in view of WO 2009/095479A2 (Aug. 6, 2009; cited in IDS filed 1/10/2022 as cite Nos. “015” and/or “118”), and further in view of NOF Corporation Catalog (NOF Corporation, Drug Delivery Systems Catalogue Ver. 8, 60 pages (April 2006); hereafter “Catalog”; cited in IDS filed 1/10/2022 as cite no. “093”).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section, and those interpretation are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The structural limitations of all examined claims are understood to be satisfied by the originally elected species.
	Instant SEQ ID NO: 51 is a prior art element: Regarding instant claims 19-24 and instant SEQ ID NO: 51, Dong is cited herein to establish that the sequence of PTH(1-34) was known in the prior art (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324).  Therefore, instant SEQ ID NO: 51 is a prior art element and not a point of novelty.
	The primary reference of Dong differs from the instantly claimed invention as follows: Dong does not teach or disclose an embodiment wherein PTH(1-34) is conjugated at the N-terminal nitrogen to the “20x2 kDa PEG” of CAS Registry No. 697278-30-1 via the linking moiety identified at claim 19 as “Formula (IIf-i)”.
	Therefore, the pertinent question is whether or not it would have been obvious in view of the prior art to arrive at the modified PTH(1-34) sequence(s) presently claimed.
	An artisan would be motivated to PEGylate PTH(1-34) in view of the prior art: The utility of PTH(1-34) was known in the prior art, namely Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, artisans were motivated to utilize PTH in such applications. However, there was an art-recognized problem, namely that PTH had a short circulation half-life (see, e.g., Dong at 322 at col I-II at bridging ¶).  However, the prior art had also identified a solution to the art-recognized problem, namely, that PTH could be conjugated to PEG moieties (see, e.g., Dong at 322 at col I-II at bridging ¶), which would predictably and expectedly improve “resistance to proteolytic degradation” and improve biological activity (see, e.g., Dong at 322 at col II at final ¶). Dong establishes that, circa 2004, artisans were pursuing means of PEGylating PTH(1-34) (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324).  In sum, an artisan would be motivated to conjugate the known peptide of PTH(1-34) to a known PEG moiety in view of the prior art, because such modification would predictably and expectantly improve the short circulation half-life of PTH(1-34).
	An artisan would have guidance to modify the N-terminal nitrogen of a PTH moiety exactly as recited at instant claim 19: Dong identifies that the nitrogen at Ser1 (i.e., the N-terminus), Lys13, Lys26, and Lys27 of PTH(1-34) were art-recognized positions suitable for PEGylation (see, e.g., Dong. at Fig. 1 on 324, 324 at col I at § Results).  Accordingly, the claimed attachment point at “the N-terminal nitrogen of a PTH moiety” as recited at instant claim 19 is not a point of novelty, but was instead a known and art-recognized position suitable for PTH PEGylation.
	The linker moiety of “Formula (IIf-i)” was a prior art element known in the art for use in conjugating therapeutic polypeptides to water-soluble carriers such as PEG:  Specifically, WO2009/095479A2 describes and claims drug-linker conjugates that advantageously link a biologically active moiety (e.g., a polypeptide) to a water-soluble carrier, such as PEG, to predictably and expectedly yield enhance physicochemical and/or pharmacokinetic properties of the drug (see, e.g., WO’479 at 1 at lines 5-10, 3 at lines 30-33, page 4 at lines 1-7, claims 1-4, 12, 16-17, and 23-24).  Such linkers were disclosed as having the general structure of the formula of (Ib) shown at claim 12 of WO’479:

    PNG
    media_image7.png
    169
    417
    media_image7.png
    Greyscale
;
wherein R1 and R1a are each methyl groups (see, e.g., WO’479 at claims 1-4, 12), R4 is hydrogen (see, e.g., WO’479 at claims 1-4, 12), R3aa is hydrogen (see, e.g., WO’479 at claim 12), and wherein L2 is a C1-50 alkyl substituted with the terminal group of 
    PNG
    media_image8.png
    133
    165
    media_image8.png
    Greyscale

(see, e.g., WO’479 at claims 7 and 10, page 20 at lines 1-5); wherein the terminal group of the L2 moiety (see id) links the C1-50 alkyl moiety to Z; and wherein Z is a branched poly(ethylene glycol) polymer with a molecular weight from 2,000 Da to 150,000 Da (see, e.g., WO’479 at claims 23-24, 27).  Regarding claims 19-22 and the length of the alkyl chain and the weight of the branched PEG: As noted above, the prior art specifically teaches that the terminal group of the L2 moiety (see, e.g., WO’479 at claims 7 and 10, page 20 at lines 1-5) links the C1-50 alkyl moiety to Z; and wherein Z is a branched poly(ethylene glycol) polymer with a molecular weight from 2,000 Da to 150,000 Da (see, e.g., WO’479 at claims 23-24, 27).  Therefore, the prior art teaches overlapping ranges of alkyl chain length and PEG molecular weight (discussed above), and per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	An artisan would be motivated to specifically utilize the linker formulas disclosed by WO’479: The prior art of WO’479 teaches that the linker conjugate will function as expected so long as the positions shown in Figure 1 of WO’479 are maintained as claimed and described within WO’479 (see, e.g., WO’479 at Figure 1, showing that a hydrogen and nitrogen are required to from a reversible linkage).  Accordingly, in view of the prior art, an artisan would readily expect for such a conjugate to maintain the therapeutic benefits of PTH(1-34), wherein the PEG moiety (“Z”) would provide benefits attributable to PEG, and wherein the linker L2-L1 would desirably provide a pro-drug moiety capable of autocatalytic cleavage capable of releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker (see, e.g., WO’479 at 3 at lines 30-33, 5 at lines 24-32).
Accordingly, Dong in view of WO’479 would reasonably direct an artisan to a PEGylated PTH(1-34) compound having the general structure of 

    PNG
    media_image9.png
    140
    749
    media_image9.png
    Greyscale
;
wherein “PEG-TG” would have the structure

    PNG
    media_image10.png
    133
    309
    media_image10.png
    Greyscale
;
wherein the “branched PEG” would have a MW of 2-150kDa (see, e.g., WO’479 at claims 23-24, 27); and wherein PTH(1-34) would be conjugated via a nitrogen moiety, such as the N-terminal Nα of the N-terminal serine (see, e.g., Dong. at Fig. 1 on 324).  Such structures would have predicted and expected utility corresponding to PTH(1-34) and have the predicted and expected benefits described for PEGylation and linker conjugates as described by Dong and WO’479.  
The compounds discussed in the preceding paragraph differ from the claimed invention primarily by the specific selection of a branched PEG species.  However, the branched PEG species of CAS Registry No. 697278-30-1 is a prior art element: Although Dong in view of WO’479 fairly teach, disclose, or otherwise render obvious pro-drug formulations of form PTH(1-34)-Linker-PEG as discussed in the two preceding paragraphs, neither reference specifically teaches the exact branched PEG moiety of SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1) as present in the originally elected species of Compound 18.  However, in view of WO’479, an artisan would readily appreciate that the disclosed and claimed pro-drug formulations of WO’479 could be predictably utilized using any PEG moiety, including any branched PEG having a MW of 2-150kDa, with a reasonable expectation of success (see, e.g., WO’479 at claims 23-24 and 27).  Therefore, an artisan would reasonably review commercially available branched PEG moieties and equivalents known and available in the prior art (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, at 335, 65 USPQ 297 (1945), at 301, stating that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."; see also MPEP § 2144.06(II), § 2144.07).  Catalog is cited herein to establish that branched PEG moieties having a MW of 2-150kDa were well-known in the prior art and commercially available (see, e.g., Catalog, passim); specifically Catalog identifies that the branched PEG of SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1), having a molecular weight of 40,000, and a maleimide functional moiety, was known in the prior art and commercially available circa April 2006 (see, e.g., Catalog at page 14 at § “4. Branched Activated PEGs”; see also Catalog at 8 at Chart at § “3”, identifying that the “MA series” comprises a -CH2CH2CH2NHCOCH2CH2-Maleimide reactive group; see also Catalog at 11 at §§ 6, showing the MA Series reactive moiety).  Catalog identifies that SUNBRIGHT GL 2-400MA was expected to be useful for “sustained-release PEGylated drugs” (see, e.g., Catalog at page 14 at § “4. Branched Activated PEGs”).  
	Regarding instant claim 23 and pharmaceutical compositions, WO’479 teaches and discloses that such prodrugs comprising a drug linker conjugate as claimed are suitable for use as therapeutics in pharmaceutical compositions (see, e.g., WO’479 at claims 1, and 34-36).
Regarding instant claim 24 and the recited pH ranges, WO’479 does not recite nor limit the pH ranges usable with the disclosed embodiments, but does provide guidance identifying that pharmaceutical compositions may be utilized with pH buffering agents (see, e.g., WO’479 at 10 at lines 30-34), and stored at “lower pH” relative to other prior art systems (see, e.g., WO’479 at 10 at lines 30-34; see also id. at 3 at lines 5-14, describing another system with respect to pH values).  In addition, WO’479 exemplifies the usage of similar pharmaceutical compositions, using similarly modified compounds, wherein such formulations are exemplified as having a pH of either 4.0 or 7.4 (see, e.g., WO’479 at 29 at lines 9-15, Example 51 at page 68 at line 1 to page 69 at line 5).  Accordingly, an artisan would reasonably expect, predict, and understand that such compounds could predictably and expectedly be utilized at “lower pH” values, including at least 4.0, up to a pH value of at least 7.4.  Critically, the implicitly disclosed prior art range for pH values would therefore be at least a pH of 4.0 to 7.4, which substantially overlaps with the recited range at instant claim 15.  Per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  
	In summary, each portion of the claimed structure was known, the combination of such components was taught by WO’479, and the prior art components are merely combined according to teachings of the prior art to yield only the predicted and expected results: Specifically, each of (a) the PTH(1-34) peptide of SEQ ID NO: 51, (b) the linker moiety of formula (IIf-i), and (c) the maleimide functionalized branched PEG moity are each prior art elements.  These components are simply combined in the same manner and arrangement explicitly disclosed in WO’479; this combination predictably yields a drug-linker conjugate that advantageously links a biologically active moiety (e.g., the polypeptide of PTH(1-34)) to a water-soluble carrier (e.g., the branched PEG of SUNBRIGHT GL 2-400MA), to predictably and expectedly yield a compound that would have enhanced physicochemical and/or pharmacokinetic properties relative to the unmodified drug (see, e.g., WO’479 at 1 at lines 5-10, 3 at lines 30-33, page 4 at lines 1-7, claims 1-4, 12, 16-17, and 23-24; see also Dong at 322 at col II at final ¶).  In view of WO’479 and Dong, an artisan would readily appreciate that WO’479 drug-linker conjugates comprising PTH and PEG would desirably exhibit the therapeutic properties attributable to PTH(1-34), advantages attributable to PEG (see, e.g., Dong at 322 at col II at final ¶, discussing improved biological activity attributable to PEG), as well as the benefits attributable to the specific drug-linker conjugate configuration taught by WO’479 (see, e.g., WO’479 at 1 at lines 5-10, 3 at lines 30-33, page 4 at lines 1-7).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following independent rationales:  
First, the claimed invention is the combination of prior art elements (i.e., PTH(1-34) of Dong; the prodrug formula of (Ib) of WO’479, the specific PEG of SUNBRIGHT GL 2-400MA as taught by Catalog) according to known methods (i.e., the prodrug formulation methods disclosed by WO’479) to yield predictable results, namely the formation of a PTH(1-34)-Linker-PEG pro-drug compound suitable for use in the same therapies as PTH(1-34) as suggested by WO’479, but desirably exhibiting improved “resistance to proteolytic degradation”, improved biological activity, as well as desirably exhibiting a pro-drug moiety capable of autocatalytic cleavage capable of releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker, which could desirably be stored at a range of pH values; furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  
Second, the claimed invention is the simple substitution of one known branched PEG moiety (i.e., SUNBRIGHT GL 2-400MA as taught by Catalog) for another in the pro-drug formulations of form [Polypeptide Drug]-L2-L1-TG-[Carrier Moiety] as taught by WO’479, to obtain predictably and desirable results, namely a pro-drug compound desirably exhibiting the effects of the therapeutic peptide, as well as benefits of the pro-drug moiety including autocatalytic cleavage capable of releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker, and the capability of storage at a range of pH values (see, e.g., MPEP § 2143(I)(B), (G)).
Third, it is obvious to simply substitute one equivalent branched PEG moiety for another, such as SUNBRIGHT GL 2-400MA as taught by Catalog, for the same purpose (see, e.g., MPEP § 2144.06); furthermore, the selection of a known material based on its suitability for its intended use is obvious (see, e.g., MPEP § 2144.07), and likewise the selection of a known branched PEG based on its suitability as a PEG moiety for use in “sustained-release PEGylated drug” formulations is obvious (see id).  Per In re Williams, 36 F.2d 436, 438 (CCPA 1929), "It is a settled principle of law that a mere carrying forward of an original patented conception involving . . . the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent".
Accordingly, the claimed invention is obvious for multiple rationales (see, e.g., MPEP § 2143(I)(A), (B), (G), § 2144.06, and § 2144.07).
Furthermore, there would have been a reasonable expectation of success, at least because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug moieties utilizing known therapeutic polypeptides and utilizing known and commercially available branched PEG moieties.  Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to combine known therapeutic polypeptides, known PEG moieties, and a known linker according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Accordingly, claims 19-24 are rejected as obvious.

Response to Arguments regarding Na, WO’479, and Catalog (NOF)
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at least at pages 9-12 (see, e.g., Reply filed 5/4/2022 at 9 at 1st full ¶ to 12 at 1st partial ¶), and refers to comments and arguments set forth at 5-9 (e.g., assertions of unexpected results and analysis of references).
At pages 7-8, it is the Examiner’s understanding that Applicant individually addresses the teachings of Na (see, e.g., Reply filed 5/4/2022 at 7 at final ¶ to 8 at 1st ¶), individually addresses the teachings of WO’479 (see, e.g., Reply filed 5/4/2022 at 8 at 2nd ¶), and individually addresses the teachings of the NOF Catalog (see, e.g., Reply filed 5/4/2022 at 8 at 3rd ¶). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is neither disputed nor dispositive of obviousness that no single reference anticipates or otherwise renders the claimed invention obvious.  Rather, the rejection is based upon a combination of references.  Accordingly, arguments alleging that individual references do not independently render the claimed invention anticipated or obvious are moot because no rejection of record relies upon individual references.
It is the Examiner’s understanding that Applicant summarizes the Examiner’s rationales for establishing obviousness (see, e.g., Reply filed 5/4/2022 at 8-9 at bridging ¶).  The summaries appear incomplete, and Examiner directs Applicant to the maintained rejection of record, which sets forth the Examiner’s position.
At page 9, it is the Examiner’s understanding that Applicant disagrees with the Examiner’s position, at least in part, because it “does not take into account . . . Na’s comment’s that PEGylated molecules are among the most challenging in analytical biochemistry” (see, e.g., Reply filed 5/4/2022 at 9 at 1st ¶; see also id. at 7 at final ¶, quoting Na).  Applicant’s reliance upon this isolated statement in Na is misplaced.  First, the comment, published circa 2004, over a decade prior to the filing of the instant application, is taken out of context (see id). The preceding statement prior to the quote set forth by Applicant reads:
In general, the PEGylation process results in the heterogeneity of molecules with respect to distribution in both the number and the position of the attached PEG molecules as well as the inherent polydispersity of PEG itself [12]. Therefore, the PEGylated molecules are among the most challenging products in analytical biochemistry. . . .
(see, e.g., Na at 323 at col I at 1st ¶, emphasis added).
Accordingly, the “challenging” nature pertains to the “inherent polydispersity of PEG itself” and the “number and the position of the attached PEG molecules” (id.).  Therefore, the “challenging” nature identified by Na pertains to specific, identifiable issues rather than broad, unknown issues.  Second, these challenges are addressed by Na, which identifies that “to. . . prepare the desired conjugate with improved biological properties, it is important to develop and validate suitable analytical methodology” (see, e.g., Na at 323 at col I at 1st ¶, emphasis added).  Therefore, even assuming arguendo that such a “challenge” persisted until >10 years later until the time of filing, Na provides guidance for minimizing the challenge by developing and validating a suitable analytical methodology (id.).  Third, Applicant’s reliance upon the quote is misplaced because the “challenge” appears to be fully addressed circa 2004, wherein Na concludes by stating:
. . .This provides an advantage for rapid and easy screening of the reactivity of PEGylation site under various conjugation conditions.
In conclusion, this study shows that PEGylated PTH could be fully characterized by the CE method used in this study with MALDI-TOF MS. With the advantage of minimal sample consumption as well as high separation capacity, the CE method was useful for optimizing the PEGylation process of PTH by monitoring the effects of reaction pH and molar ratio of reactants. After digestion with lysine-specific endopeptidase, the PEGylation sites and extent of positional isomers in the mono-PEG-PTH could be simultaneously determined by single CE analysis. This method will be applicable for studying PEGylation of other peptides. 
(see, e.g., Na at 323 at col I at 1st ¶, emphasis added).
Na therefore identifies an issue extant circa 2004 in the PEGylation arts, identifies that PEGylation is predictably impacted by pH and reactant conditions of PTH, and identifies methods of quickly assaying and addressing such issues (see, e.g., id.; see also Na at 325 at col I at § “Optimization of PEGylation reaction”).  Fourth, Applicant appears to ignore that, circa 2004, Na identifies such issues as art-recognized as optimizable (see, e.g., Na at abs, 325 at col I at § “Optimization of PEGylation reaction”; 327 at col II, identifying CE as “useful for optimizing the PEGylation process”).  Accordingly, the phrase “challenging” was not utilized by Na to imply undue experimentation, but rather a required process of reaction optimization and quality control testing (see id).  Such processes are routine in the pharmaceutical arts.
At page 9, it is the Examiner’s understanding that Applicant disagrees with the Examiner’s position, at least in part, because it “does not take into account . . .[an] excerpt from a review of prodrugs” pertaining to a post-filed review identified as “Smith et al” (see, e.g., Reply filed 5/4/2022 at 9 at 1st ¶; hereafter “Smith”).  Applicant’s reliance upon Smith is misplaced for at least the following reasons.  First, Smith is a post-filed reference identified by Applicant as published circa 2018 (see id).  Per MPEP § 2143.02(III), predictability is determined at the time the invention was made (see, e.g., MPEP § 2143.02(III)).  Accordingly, the applicability of the teachings of Smith is limited in the absence of clear guidance regarding what was or was not “predictable” at the time the invention was made.  Here, Applicant fails to specifically identify any issues that were not “predictable” at the time of filing in view of the WO’479 reference, which is presumed fully enabled for all that it discloses.  Second, regarding whether or not obviousness was established under 35 USC 103 (i.e., a separate issue than unexpected results per MPEP § 716.02), Smith fails to directly pertain to the claimed invention, or to PEGylated PTH compounds as presently claimed.  Critically, the instantly claimed invention is directed to a product rather than to a method of designing or optimizing prodrugs.  Accordingly, the pertinence of Smith, which is post-filed, and fails to specifically pertain to any claimed aspect of the instant invention is of unclear relevance.  Third, the portion quoted by Applicant (see, e.g., Reply filed 5/4/2022 at 9 at 1st ¶) appears to generally identify broad issues with “adding a promoiety” to a compound, but fails to identify any undue burden, lack of enablement, or “teaching away”.  To the contrary of a “teaching away”, Smith informs artisans how to overcome the challenges disclosed (see, e.g., Smith, passim), which would make pursuing such endeavors more likely and easier to surmount. Fourth, Applicant appears to weigh the phrase “is not likely to be successful” as equivalent to a showing of undue burden of success, lack of enablement, or to a showing that there was not a “reasonable expectation of success”.  However, such reasoning is not persuasive because such terms and phrases are not antonyms or exact opposites under 35 USC 103.  Regarding obviousness, Applicant is directed to MPEP § 2143.03(II), which identifies that “[o]bviousness does not require absolute predictability”, but instead only requires “at least some degree of predictability” (see, e.g., MPEP § 2143.02(II)).  Here, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug moieties utilizing known therapeutic polypeptides and utilizing known and commercially available branched PEG moieties, exactly as taught and suggested by the prior art.  Even in view of Smith, Smith identifies that “Half-life is a key parameter for optimization in research and development” and that “[s]tructural modification . . . is the preferred means of modulating half-life”, and further identifies “[a]n effective approach to half-life optimization” and “an understanding of the many pitfalls” (see, e.g., Smith at abs).  Therefore, Smith fails to teach or suggest undue experimentation, but rather identifies that half-life is a “key parameter” that is “optimiz[ed]” in routine research and development using “[s]tructural modification” (e.g., PEGylation) as a “preferred means of modulating half-life” (see, e.g., Smith at abs).  In sum, Applicant’s reliance upon Smith is misplaced because Smith is post-filed art that does not unambiguously reflect the predictability in the art at the time of filing (see, e.g., MPEP § 2143.02(III)), Smith fails to actually address any of the specifics of the instantly claimed invention, Smith does not “teach away” from the claimed invention, Smith does not establish the existence of undue burden or undue experimentation but instead identifies routine optimization methods for an art-recognized “key parameter”, and Smith fails to rebut the presumption of a reasonable expectation of success under 35 USC 103 by establishing the absence of “at least some degree of predictability” (see, e.g., MPEP § 2143.02(II)).
At pages 9-10, it is the Examiner’s understanding that Applicant is alleging that 
Although there may have been a general expectation that some combinations of drugs, insertions sites, linkers and carriers may have improved half-life and resistance with an acceptable activity profile, the identity of these combinations from the many possible permutations of such components was not known. 
(see, e.g., Reply filed 5/4/2022 at 9-10 at bridging ¶).
The present claims do not recite nor require “improved half-life and resistance” or “an acceptable activity profile” (see id).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “improved half-life and resistance” or “an acceptable activity profile”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant meant to suggest that the potential number of combinations and permutations in the art render the particular claimed product novel, this does not reflect US Patent law:
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).
Here, the Examiner has set forth rationales supporting a determination of obviousness under MPEP § 2143(I)(A), (B), (G), § 2144.06, and § 2144.07; each element was known in the prior art, one of ordinary skill in the art would have combined the prior art elements in the claimed arrangement by using prior art methods according to prior art arrangements, wherein the combination would have yielded only predicted and expected results namely the formation of a PTH(1-34)-Linker-PEG pro-drug compound suitable for use in the same therapies as PTH(1-34) as suggested by WO’479, but desirably exhibiting improved “resistance to proteolytic degradation”, improved biological activity, as well as desirably exhibiting a pro-drug moiety capable of autocatalytic cleavage capable of releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker, which could desirably be stored at a range of pH values.  Accordingly, such arguments are not persuasive in the absence of unexpected results commensurate in scope with the requirements of MPEP § 716.02, sufficient to rebut prima facie obviousness. 
	At page 10, it is the Examiner’s understanding that Applicant is alleging that the claimed elements do not perform the same function in combination as they do individually (see, e.g., Reply filed 5/4/2022 at 10 at 1st full ¶).  This is not persuasive for multiple reasons.  First, the statement is conclusory in the absence of objective supporting evidence, and therefore amounts to an argument of counsel. Arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  Second, Applicant appears to be asserting that PEG, PTH, or the linker exhibit novel functionality as discussed at MPEP § 716.02(a)(III) (discussing “unexpected propert[ies]” as evidence of nonobviousness). This interpretation is not persuasive because the MPEP explicitly identifies that evidence of expected results is evidence of obviousness (see, e.g., MPEP § 716.02(c)(II)). Here, Applicant fails to identify that the particular PEG, PTH, or linker moiety does anything more or provides any new functionality relative to either (i) the teachings of the prior art or (ii) any other PEG, PTH, or linker moiety in the arrangement disclosed and suggested by WO’479 and the other references at issue.  Third, the allegation regarding how PEG protects the PTH moiety from degradation merely reflects the expected and known activity that PEG provides based upon the chemical properties of PEG.  If Applicant is alleging a new mechanism of action inherent to PEG, then such property would be inherent and flow from the teachings of the prior art. However, no new, novel, or unexpected properties have been identified on record. Rather, as noted in the rejection, each claim element merely performs its art-recognized function as would be expected and predicted in view of Na, WO’479, and Catalog.  Accordingly, such arguments are not persuasive in the absence of objective evidence establishing the existence of “unexpected propert[ies]”.
	At page 10, Applicant refers to Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 85 U.S.P.Q.2d 1641 (Fed. Cir. 2008) (see, e.g., Reply filed 5/4/2022 at 10 at 2nd full ¶), presumably to discuss “hindsight motivation” in obviousness (see id).  Applicant’s reliance upon Innogenetics is misplaced because anticipation was at issue rather than obviousness (see, e.g., 512 F.3d 1363 at 1368), and the only obviousness issue dealt only with a district court’s discretion to deny a new trial and exclude expert testimony regarding obviousness under Rule 26 (see, e.g., 512 F.3d 1363 at 1372-1375).  Accordingly, the pertinent issues in Innogenetics are separate and distinct from the issues in the present case, which do not hinge upon “vague [expert] testimony [that] would not have been helpful to a lay jury” (see, e.g., 512 F.3d 1363 at 1373).  Accordingly, the quotes, taken out of context from an unrelated case regarding unrelated issues is not persuasive.  Even viewed in the light most favorable to Applicants, in context of the quotes relied upon by Applicant, Innogenetics provides guidance reasonably identifying that evidence establishing obviousness requires more than what the expert provided to the district court:
For each of the claims that he analyzes for obviousness, Dr. Patterson merely lists a number of prior art references and then concludes with the stock phrase "to one skilled in the art it would have been obvious to perform the genotyping method in [claims 1-9 & 12-13] of the ′704 patent."
Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1373, 85 U.S.P.Q.2d 1641, 1648, 2008 BL 11013, at *7 (Fed. Cir. 2008)
Such “stock phrase[s]” and “lists” are not at issue; rather, the rejection at issue consists of substantially more than a “list[]” of a “number of prior art references” coupled with a conclusion of a “stock phrase” alleging that “to one skilled in the art it would have been obvious . . .” (see rejection, maintained above). Here, the rejection explicitly identifies prior art teachings with exact citations; explicit identification of known, predicted, and expected elements; and explicit rationales supporting a determination of prima facie obviousness under MPEP § 2143(I)(A), (B), (G), § 2144.06, and § 2144.07.  Accordingly, arguments based upon the relevance of Innogenetics are not persuasive absent a clear analysis of how the present case relates to the facts, issues, analysis, and context of that case.
	At page 10, it is the Examiner’s understanding that Applicant is alleging that the Examiner relied upon improper hindsight (see, e.g., Reply filed 5/4/2022 at 10 at 2nd full ¶).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant has failed to identify a single aspect of the claimed invention that “gleaned only from the applicant’s disclosure”.  Rather, as shown in the rejection, the concept, general formulation, and all individual components of such compounds, as well as the predicted and expected results, as well as the general applications of such compounds, were all known and disclosed in the prior art.  Accordingly, arguments alleging improper hindsight are not persuasive absent identification of materials “gleaned only from the applicant’s disclosure” that were not fully within the level of ordinary skill in the art at the time the claimed invention was made.
	At pages 10-11 of the Reply, it is the Examiner’s understanding that Applicant is suggesting that the mere existence of multiple alternatives species of PEG, linkers, and PTH moieties is sufficient to render the selection of any single particular species or combination of PEG, linkers, or PTH known in the prior art, non-obvious (see, e.g., Reply filed 5/4/2022 at 10-11 at bridging ¶; see also id. at 11 at 1st to 2nd full ¶¶). Such arguments do not correctly reflect US patent law as follows:  Merely identifying the existence of additional prior art compounds, usable as alternatives, does not establish lack of predictability or evidence the existence of unexpected results. MPEP §§ 2123(I)-(II) identify that the mere existence and disclosure of multiple embodiments do not constitute a “teaching away” from a broader disclosure or non-preferred embodiments (see also MPEP §§ 2143(I)).  Likewise, the courts have previously noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335), and did not recite an exception if the “list” was very long (see id.).  This is reasonable because if each of the alternatives merely perform an art-recognized function in the absence of any unexpected results, then the outcome remains predictable and expected, regardless of the total number of alternatives.  Furthermore, the court in In re Gee (In re Gee, 614 Fed. Appx 495 (Fed. Cir. 2015), Court Opinion) explicitly considered highly similar arguments:
Gee argues that the Board erred because, although the prior art discloses the use of coffee grounds and honey individually to treat a virus, none of the prior art discloses the use of a combination of coffee grounds and honey to treat a virus. Gee further contends that the Board's sole reason for combining coffee grounds and honey was that both have been used in the past to treat viral infections; Gee argues, however, that the Board's reasoning is insufficient where, as here, the universe of possible combinations is large and there is no indication in the prior art as to which of the possible combinations are likely to be successful
In re Gee, 614 Fed. Appx. 495, 497, 2015 BL 179568, 2 (Fed. Cir. 2015).
However, such arguments alleging the existence of a large “universe of possible combinations” was not found persuasive because 
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)). 
In re Gee, 614 Fed. Appx. 495, 498, 2015 BL 179568, 3 (Fed. Cir. 2015).
Therefore, the court reaffirmed that the mere existence of a large “universe of possible combinations” was insufficient to rebut a determination of obviousness when the combinations “yield[] no more than one would expect from such an arrangement” (id).  Accordingly, arguments merely alleging that other potential combinations were possible is insufficient to establish non-obviousness, absent unexpected results or evidence of lack of predictability, because all such predictable alternatives would likewise be obvious per MPEP § 2143(I)(A), since such alternatives amount to a combination of prior art components, arranged according to known methods, which yield only predictable results, because each prior art element merely performs the same art-recognized function as taught by the prior art (see, e.g., MPEP § 2143(I)(A)).
	At page 11, it is the Examiner’s understanding that Applicant is alleging that MPEP § 2143(I)(B) is improper and inapplicable because “the required combination to achieve the claimed invention is not a one-to-one substitution of art-known equivalents but a combination of multiple elements . . .with unpredictable consequences. . .” (see, e.g., Reply filed 5/4/2022 at 11 at 1st full full ¶).  First, no “unpredictable consequences” have been identified on record commensurate in scope with the requirements of MPEP § 716.02, and therefore such arguments appear to be arguments of counsel unsupported by objective evidence. Arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  Second, Applicant fails to identify or dispute, with specificity, how utilizing known prior art elements in the known formula of pro-drug formulations of form [Polypeptide Drug]-L2-L1-TG-[Carrier Moiety] as taught by WO’479, to obtain predictably and desirable results as taught by WO’479 and expected in view of the prior art as a whole, yield any “unpredictable consequence”, or how such formulaic usage of prior art elements amounts to more than a one-to-one substitution of known prior art elements.  Again, such statements appear to be arguments of counsel unsupported by objective evidence.  Here, the prior art teaches such arrangements of prior art elements and all prior art elements at issue, and therefore the invention amounts to a simple substitution of known elements for other known elements according to known methods as taught by WO’479 and the prior art at issue.  Per In re Williams, 36 F.2d 436, 438 (CCPA 1929), "It is a settled principle of law that a mere carrying forward of an original patented conception involving . . . the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent".
	At page 11, Applicant alleges 
The assertion of a reasonable expectation of success is based merely on a presumption that references are individually enabling. 
(see, e.g., Reply filed 5/4/2022 at 11 at 3rd ¶).
This is factually incorrect and therefore not persuasive.  Although the initial line of the penultimate paragraph does state “[f]urthermore, there would have been a reasonable expectation of success, at least because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II))”, this is not the complete rationale.  Rather, the rejection continues and states that the prior art is presumed fully enabled for all that it discloses 
....including the formation of pro-drug moieties utilizing known therapeutic polypeptides and utilizing known and commercially available branched PEG moieties.  Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to combine known therapeutic polypeptides, known PEG moieties, and a known linker according to known methods to predictably and expectedly obtain the exact results identified by the prior art. 
(see, e.g., Rejection maintained above).
Accordingly, as noted in the rejection, the prior art is indeed presumed fully enabled for all that it discloses, and it is well-within the ordinary skill in the art to arrange prior art elements in the exact arrangements taught and suggested by the prior art, to predictably obtain the exact beneficial results identified by the prior art.  Accordingly, such statements misrepresenting the Examiner’s rationale and facts of reference relied upon to establish obviousness are not persuasive.
	At page 11, it is the Examiner’s understanding that Applicant has a different rationale for concluding that the claimed invention is obvious in view of “Natpara®” (see, e.g., Reply filed 5/4/2022 at 11 at 3rd ¶).  This is neither disputed nor dispositive of non-obviousness because the Examiner may properly rely upon a rationale to support a determination of obviousness that is different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)).  Here, the Examiner’s rationales are premised upon the expected and predicted benefits identified in view of the prior art, and has been explicitly set forth on record under MPEP § 2143(I)(A), (B), (G), § 2144.06, and § 2144.07.  In brief, here the “reasonable expectation of success” pertains on the construction and manufacture of the claimed product, and the reasonable expectation that such product would predictably exhibit the properties described in the prior art.  Therefore, arguments premised upon the assumption that the Examiner’s rationale must be the same as the Applicant’s “desired goal” are not persuasive.
	At pages 11-12, it is the Examiner’s understanding that Applicant is alleging the existence of unexpected results (see, e.g., Reply filed 5/4/2022 at 11-12 at bridging ¶).  The requirements of “unexpected results” sufficient to rebut prima facie obviousness are set forth at MPEP § 716.02.  Presumably, the reference to “unexpected results” (see, e.g., Reply filed 5/4/2022 at 11-12 at bridging ¶) pertains to the information set forth in the Reply at pages 5-7 of the Reply discussing Examples 23, 24, 27, and 28 as well as post-filing publications regarding instant conjugate 18 (see, e.g., Reply filed 5/4/2022 at 5 at 3rd ¶ to page 7 at 2nd full ¶).  These data fail to establish the existence of unexpected results at all, and therefore fail to establish unexpected results that when weighed against evidence supporting a determination of obviousness would reasonably rebut the prima facie case of obviousness (see, e.g., MPEP § 716.02(c)).  
First, instant Examples 23, 24, 27, and 28 fail to satisfy MPEP § 716.02(b)(I) because no evidence of statistical significance has been provided, and therefore it is unknown if the differences reported are statistically significant or are well-within the range of experimental variation (see, e.g., MPEP § 716.02(b)(I)-(II), noting that Applicant has the burden to explain proffered data and the burden to establish the “differences in results are in fact unexpected and unobvious and of both statistical and practical significance”). 
Second, Applicant appears to recite numbers that are not properly cited or explained, such as “99.9% inhibition” (see, e.g., Reply filed 5/4/2022 at 5 at 3rd ¶ to page 7 at 2nd full ¶), and therefore such assertions fail to satisfy MPEP § 716.02(b)(II) (see, e.g., MPEP § 716.02(b)(II), noting that Applicant has the burden to explain proffered data).  
Third, the data does not clearly show unexpected results (see, e.g., MPEP § 716.02, noting that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”).  Here, the proffered data pertaining to Natpara® identifies that it has “a half-life of about three hours” (see, e.g., Reply filed 5/4/2022 at 7 at 2nd full ¶).  However, Na teaches that PEGylation is expected to extend half-life of PTH, increase “biological stability”, “increase[e] resistance to proteolytic degradation”, and yield “improved bioavailability” (see, e.g., Na at 322 at col II).  Similarly, WO’479 teaches drug-linker conjugation formulas expected to advantageously link a biologically active moiety (e.g., a polypeptide) to a water-soluble carrier, such as PEG, to predictably and expectedly yield enhanced physicochemical and/or pharmacokinetic properties of the drug (see, e.g., WO’479 at 1 at lines 5-10, 3 at lines 30-33, page 4 at lines 1-7, claims 1-4, 12, 16-17, and 23-24), wherein such linkage would be expected to be to provide a pro-drug moiety capable of autocatalytic cleavage capable of releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker (see, e.g., WO’479 at 3 at lines 30-33, 5 at lines 24-32).  Therefore, the “expected” results relative to Natpara® would include expected improved half-life, improved stability, increased resistance to proteolytic degradation, improved bioavailability, enhanced physicochemical and/or pharmacokinetic properties of PTH, and expected autocatalytic cleavage yielding PTH in an unmodified from.  Therefore, the proffered data appear to only show the expected results, which supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II), noting that expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness).  Applicant fails to address “Expected” results 
Fourth, the proffered data fails to compare the claimed invention with the closest prior art but instead with “Natpara®”, which is unmodified with any PEG moiety and substantially differs from the claimed invention with predicted and expected benefits (see preceding bullet point discussing expected results) as well molecular weight.  Per MPEP § 716.02(e), a showing of unexpected results must include a comparison of the claimed invention with the closest prior art “that exists”, or prior art that is closer than that applied by the Examiner (see, e.g., MPEP § 716.02(e)(I)-(III)).  Here, the closest prior art “that exists” is mono-SPA-PEG-2K-PTH (Ser1 conjugate) and mono-ALD-PEG-5K-PTH (Ser1 conjugate), as disclosed by Na (see, e.g., Na at Table 2, abs, passim).  These embodiments are closer than “Natpara®” because they comprise more analogous elements relative to the instantly claimed invention than Natpara® and have more similar molecular weights and chemical compositions: Specifically, (i) mono-SPA-PEG-2K-PTH (Ser1 conjugate) and mono-ALD-PEG-5K-PTH (Ser1 conjugate) are each closer in molecular weight to the claimed invention than “Natpara®”, (ii) each prior art compound comprises also comprises a linker (the Na embodiments have a stable linker rather than an autocatalytic linker, but all have linkers); and (iii) each prior art compound has a PEG moiety, which would be expected to more accurately reflect the expected and predicted benefits attributable to PEGylation and present in the claimed embodiments but not Natpara®.  Per MPEP § 716.02(e)(I), because Natpara® lacks a PEG moiety or analogous linker, it cannot reasonably be deemed closer prior art than that applied by the Examiner.  Per MPEP § 716.02(e)(II), in view of the prior art disclosure of both mono-SPA-PEG-2K-PTH (Ser1 conjugate) and mono-ALD-PEG-5K-PTH (Ser1 conjugate), there exists at least two equally close prior art embodiments (see, e.g., MPEP § 716.02(e)(I)-(III)).  Therefore, a proper showing of unexpected results must include a comparison of the closest existing prior art species of record or prior art that is closer than that applied by the Examiner (e.g., other extant PTH-PEG conjugates). In the absence of such evidence, the proffered results fail to establish unexpected results commensurate in scope with the requirements detailed at MPEP § 716.02.
Fifth, the proffered evidence was not set forth in the form of a declaration or affidavit as required by MPEP § 716.02(g).
Sixth, Applicant’s attempt to compare the 2013 clinical trial results with a different 2021 clinic trial result is insufficient (see, e.g., Reply filed 5/4/2022 at 6 at final ¶ to 7 at 1st full ¶). Although “indirect comparisons” are permissible (MPEP § 716.02(b)(III)), such comparisons must satisfy the requirements of MPEP § 716.02, including statistical significance, and here the comparison does not. Regarding indirect comparisons used in the biological arts, the art states that “readers of indirect comparisons should exercise caution and skepticism when interpreting results from indirect comparisons” because indirect comparisons “are consistently underpowered” (see, e.g., Mills et al., Estimating the Power of Indirect Comparisons: A Simulation Study, PLoS ONE 6(1): e16237. doi:10.1371/‌journal.pone.‌0016237 (Jan. 21, 2011); hereafter “Mills”; at abs, 8 at col I-II at bridging ¶, 8 at col II at last ¶). Furthermore, the prior art identifies that the validity of adjusted indirect comparisons “depends on the internal validity and similarity of the included trials” (see, e.g., Song et. al., Validity of indirect comparison for estimating efficacy of competing interventions: empirical evidence from published meta-analyses, BMJ, vol. 326:1-5 (March 1, 2003); hereafter “Song”; at abs). The art identifies how to perform statistically valid indirect comparisons (see, e.g., Cucherat et al.; Summary Report: Indirect comparisons Methods and validity, HAS Department of Medecines Assessment (July 2009), 66 pages; hereafter “Cucherat”). Specifically, Cucherat identifies that “naïve indirect comparisons” are “unsuitable methods”, “are not adequate”, and “should not be called indirect comparisons” (Cucherat at 6 at § Statistical Methods”). Cucherat identifies that “naïve comparisons” are invalid (see, e.g., Cucherat at 16 at §§4, 4.1, 4.1.1), and further identifies that although it “may appear as natural way of thinking while comparing two active treatments” (id.), that naïve indirect comparisons are “methodologically completely invalid” and “one of the sources of current mistrust with regard to indirect comparisons” (see, e.g., Cucherat at 18 at 1st partial ¶). Cucherat identifies valid methodologies required for proper indirect comparisons (see, e.g., id. at § 4.2, discussing required calculations). In the instant case, the proffered indirect comparison between the two clinical trials appears to be an attempted “naïve comparison” because no common comparator and no actual test for statistical significance was actually identified or unambiguously performed. Accordingly, the rationale provided “may appear as [a] natural way of thinking while comparing two active treatments” (see, e.g., Cucherat at 16 at §§4, 4.1, 4.1.1), but such naïve indirect comparisons are “methodologically completely invalid” (see, e.g., Cucherat at 18 at 1st partial ¶).  Therefore, this indirect comparison is insufficient to satisfy Applicant’s burden to show "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance" (see, e.g., MPEP § 716.02(b)(I)-(III)).
Accordingly, all proffered evidence of record alleged to show unexpected results has been fully considered in view of MPEP § 716.02, but are insufficient to establish unexpected results for at least the reasons discussed above.  Therefore, all arguments premised upon the existence of unexpected results are not persuasive.  Furthermore, because no unexpected results have been established at all, upon weighing (see, e.g., MPEP § 716.02(c)), the evidence currently of record weighs in favor of a determination of obviousness.
	Therefore, all arguments raised addressing the rejection under 35 USC 103 in view of Na (“Dong”), WO’479, and Catalog have been fully considered but not found persuasive. Therefore, the rejection is maintained as set forth above.


Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,906,847 B2 (Dec. 9, 2014; priority claim to Aug. 6, 2009) in view of Dong and Catalog. 
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a preceding rejection as well as in a separate section, and those interpretations are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  SEQ ID NO: 51 is identical to PTH(1-34) as taught by Dong.
US’847 pertains to and claims Prodrug compositions comprising drug-linker conjugates (see generally, US’847 at claims).  Regarding instant claims 19-24, US’847 claims prodrug formulations of form D-L, wherein D can be a protein or therapeutic polypeptide (see, e.g., US’847 at claims 1, 16-17); that L is a linker comprising L1-L2-Z, wherein L1-L2 is a linker moiety and has the general structure of 

    PNG
    media_image11.png
    149
    353
    media_image11.png
    Greyscale

(see, e.g., US’847 at claims 1-12; see esp. id. at claims 1 and 12; wherein R1 and R1a are methyl, R4 is hydrogen, R3aa is hydrogen); that L2 is optionally substituted C1-50 alkyl chain (see, e.g., US’847 at claims 1, 7-8), wherein the optional substitution may be a terminal group linking L2 to Z that consists of 
    PNG
    media_image12.png
    119
    179
    media_image12.png
    Greyscale
(see, e.g., US’847 at claims 1, 10); and wherein Z is a carrier group that may be branched PEG (see, e.g., US’847 at claims 1-17, 19, 23, 24, 25, 27, and 34; see esp. id. at claims 1, 23-24, and 27).  Regarding instant claim 23, the usage of pharmaceutical formulations is explicitly claimed by US’847 (see, e.g., US’847 at claim 34). In sum, the exact structures of all components other than Z and D were taught and claimed in the prior art of US’847.
	US’847 differs from the instantly claimed invention and originally elected species as follows:  First, US’847 does not explicitly teach or claim embodiments wherein the polypeptide D is PTH(1-34).  Second, US’847 does not explicitly teach the exact species of branched PEG present in the originally elected species (i.e., SUNBRIGHT GL 2-400MA; CAS Registry No. 697278-30-1; see, e.g., Specification at Example 18).
	Regarding the exact protein present in the originally elected species and newly added claims 19-24, Dong establishes that the protein is a prior art element.  Specifically, Dong establishes that PTH(1-34) was known in the prior art (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324; see esp. id. at Fig. 1 on 324), which is identical to instant SEQ ID NO: 51 (compare id. with instant SEQ ID NO: 51), and that, circa 2004, artisans were pursuing means of PEGylating PTH(1-34) to desirably and predictably improve the “resistance to proteolytic degradation” and biological activity of PTH(1-34) (see, e.g., Dong at 322 at col II at final ¶).  Regarding the exact positioning of a PTH(1-34) modification, Dong identifies that Ser1 (i.e., the N-terminus) was an art-recognized PEGylation site (see, e.g., Dong. at Fig. 1 on 324).  Furthermore, Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, in view of the Dong disclosure, an artisan would readily appreciate that unmodified PTH had a short circulation half-life (see, e.g., Dong at 322 at col I-II at bridging ¶), and that PEGylated PTH would be expected to increase the half-life of PTH(1-34) (see, e.g., Dong at 322 at col I-II at bridging ¶, Dong at 322 at col II at final ¶). Therefore, PTH(1-34) is not a point of novelty, and an artisan would have been motivated to PEGylate PTH.
	Regarding the exact branched PEG species present in the originally elected species, Catalog is cited herein to establish that branched PEG moieties having a MW of 2-150kDa were well-known in the prior art and commercially available (see, e.g., Catalog, passim).  Regarding instant claims 19-24, Catalog identifies that the branched PEG of SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1), having a molecular weight of 40,000, and a maleimide functional moiety, was known in the prior art and commercially available circa April 2006 (see, e.g., Catalog at page 14 at § “4. Branched Activated PEGs”; see also Catalog at 8 at Chart at § “3”, identifying that the “MA series” comprises a -CH2CH2CH2NHCOCH2CH2-Maleimide reactive group; see also Catalog at 11 at §§ 6, showing the MA Series reactive moiety).  Catalog identifies that SUNBRIGHT GL 2-400MA was expected to be useful for “sustained-release PEGylated drugs” (see, e.g., Catalog at page 14 at § “4. Branched Activated PEGs”).  Regarding the specifics of instant claims 19-24 relating to the PEG moiety, it is reasonably inferred that SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1) as present in the originally elected species of Compound 18 (see, e.g., Specification at Example 18) fully satisfies all related structural limitations corresponding to the PEG moiety. 
	Regarding instant claim 23, US’847 explicitly identifies that the disclosed compounds may be used in pharmaceutical compositions (see, e.g., US’847 at claims 34-36).  Regarding instant claim 24, US’847 at claims 1 and 34 implicitly encompass all pharmaceutically relevant pH ranges because US’847 is unbounded by limitations regarding pH.  Accordingly, an artisan would reasonably look to the disclosure to see what pH ranges the claimed invention implicitly encompassed.  US’847 identifies that the inventive compounds were suitable for use at pH values ranging from at least 4.0 to 7.4 (see, e.g., US’847 at col 4 at lines 45-48, col 70 at lines 60-67).  Therefore, the implicit pH range corresponding to the claimed invention of US’847 is reasonably understood to overlap with the pH range instantly claimed; per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art: First, the invention is the simple combination of prior art elements (i.e., PTH(1-34) of Dong; prodrug formula of (Ib) of US’847, and the PEG of SUNBRIGHT GL 2-400MA as taught by Catalog) according to known methods (i.e., the prodrug formulations disclosed and claimed in issued US’847) to yield predictable results, namely the formation of a PTH(1-34)-L1-L2-TG-[branched PEG] pro-drug suitable for use in the same therapies as PTH(1-34) as identified by Dong, but desirably exhibiting improved “resistance to proteolytic degradation” and improved half-life as suggested by Dong and Catalog; furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the invention is the simple substitution of a known therapeutic polypeptide (i.e., PTH(1-34)) and a known PEG moiety, into the prodrug formulation taught, disclosed, and claimed by US’847, which would predictably and expectedly yield a prodrug formulation of PTH(1-34) exactly as suggested by US’847, wherein such prodrug would desirably exhibit improved half-life as suggested by Dong and Catalog (see, e.g., MPEP § 2143(I)(B), (G)).  
Furthermore, there would have been a reasonable expectation of success, at least because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug formulas within the scope of issued US Patent US’847. Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds and known PEG formulations according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Accordingly, claims 19-24 are rejected as obvious.
Response to Arguments regarding US’847, Na (Dong), and Catalog (NOF)
Applicant elected not to independently dispute the rejection under 35 USC 103 of US’847 in view of Dong and Catalog.  Therefore, the rejection is maintained as set forth above.  If Applicant meant to import the arguments made regarding the first obviousness rejection, then those arguments have been fully considered but not found persuasive for reasons of record set forth above, which are incorporated herein.
	Therefore, all applicable arguments regarding the rejection under 35 USC 103 in view of US’847, Na (“Dong”), and Catalog have been fully considered but not found persuasive. Therefore, the rejection is maintained as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/055,695 (corresponding to US 2021/0196801). Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending claims substantially overlap in scope with the claims of App’695.  As a non-exhaustive example, it is noted that the originally elected species reads upon both claim sets.  Specifically, claim 29 of App’695 recites and encompasses the same PTH peptide (i.e., PTH(1-34), the same conjugate linker of “Formula (IIf-i)” (identical in both applications):

    PNG
    media_image13.png
    111
    445
    media_image13.png
    Greyscale
 
and the same 

    PNG
    media_image14.png
    104
    521
    media_image14.png
    Greyscale
(see, e.g., US’695 at claims 10, 11, and 29).  Although App’695 is directed to a method rather than a product, a claim directed to a method of utilizing an identical product renders the product obvious.  Regarding instant claims 23-24, App’695 is directed to methods involving in vivo administration under physiological conditions at an “effective amount” (see, e.g., App’695 at claims 1, 7-9, and 22), and therefore is understood to implicitly involve a pharmaceutical compositions having a pH that would result in “effective administration” as claimed (see, e.g., App’695 at claims 1, 7-9, and 22).  Although a pH value is not explicitly recited in the claims, the “effective amount” under such conditions implies a narrow range of suitable pH values (see id.) suitable for physiological condition, including pH values of about 7.4 (see, e.g., App’695 at 19 at lines 25-31, 41 at lines 10-15, 84 at lines 15-25, 86 at lines 25-30, noting that the Specification identifies that pH adjustments may be made, and that cleavage occurs around pH 7.4, and therefore such compounds would need to be stored at less than pH 7.4).  Accordingly, an artisan reading the claims of App’695 would readily appreciate that the compounds being administered would necessarily include pharmaceutical compositions having pH values under 7.4.  Therefore, the implicit pH range corresponding to the claimed invention of App’695 would be reasonably understood to overlap with the pH range instantly claimed; per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Accordingly, claims 19-24 are provisionally rejected.
Response to Provisional ODP rejection regarding App’695
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. At page 12, it is the Examiner’s understanding that Applicant raises a single argument, namely that the rejection should be withdrawn if the case is otherwise allowable (see, e.g., Reply filed 5/4/2022 at 12 at § Double Patenting).  The case is not otherwise allowable in view of the rejections under 35 USC 103 as maintained above.
Accordingly, the rejection is maintained.


Claims 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 23, 28, and 31-42 of copending Application No. 16/337,713 (corresponding to US 20200023041). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although App’713 is directed to methods rather than products, a claim directed to a method of utilizing an identical product renders the used product obvious.  The Applications appear to substantially overlap in subject matter.  Specifically, claim 42 of App’713 recites and encompasses the same PTH peptide (i.e., PTH(1-34), the same conjugate linker of “Formula (IIf-i)” (identical in both applications):

    PNG
    media_image13.png
    111
    445
    media_image13.png
    Greyscale
 
and the same 

    PNG
    media_image14.png
    104
    521
    media_image14.png
    Greyscale
(see, e.g., App’713 at claims 33-34, 39, 42). Regarding instant claims 23-24, claim 28 of App’713 explicitly identifies that that the pharmaceutical compositions overlap with the instantly recited ranges (compare instant claim 24 with App’713 at claim 16 and 28).  
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other.
	Accordingly, claims 19-24 are provisionally rejected.
Response to Provisional ODP rejection regarding App’713
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. At page 12, it is the Examiner’s understanding that Applicant raises a single argument, namely that the rejection should be withdrawn if the case is otherwise allowable (see, e.g., Reply filed 5/4/2022 at 12 at § Double Patenting).  The case is not otherwise allowable in view of the rejections under 35 USC 103 as maintained above.
Accordingly, the rejection is maintained.


Claims 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 17-18 of copending Application No. 16/337,955 (corresponding to US 20190282668). Although the claims at issue are not identical, they are not patentably distinct from each other.
Upon review, the instant originally elected species appears to be fully encompassed by the broader genus recited by App’955, wherein SEQ ID NO: 51 in both Applications refers to the sequence SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF (see App’955 at claim 1 and SEQ ID NO: 51), wherein linker formula “IIcb-iii” in App’955 appears identical to instant formula “IIf-I” at instant claim 19, and wherein App’955 more broadly encompasses all possible 40 kDa PEG moieties, which would include the moiety present in the originally elected species.  Furthermore, claims 17-18 of App’955 overlaps with the pH range recited at instant claim 24, and App’955 is directed to pharmaceutical compositions (compare instant claim 23 with App’955 at claims 5-9).
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other, and both are directed to overlapping subject matter.
Accordingly, instant claims 19-24 are provisionally rejected.
Response to Provisional ODP rejection regarding App’955
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. At page 12, it is the Examiner’s understanding that Applicant raises a single argument, namely that the rejection should be withdrawn if the case is otherwise allowable (see, e.g., Reply filed 5/4/2022 at 12 at § Double Patenting).  The case is not otherwise allowable in view of the rejections under 35 USC 103 as maintained above.
Accordingly, the rejection is maintained.


Claims 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 17-20 of copending Application No. 16/337,803 (corresponding to US 20190224329). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although App’803 is directed to methods rather than products, a claim directed to a method of utilizing an identical product renders the used product obvious.  The Applications appear to substantially overlap in subject matter.  Specifically, claims 1 and 19 of App’803 recites and encompasses the same PTH peptide (i.e., PTH(1-34) of SEQ ID NO: 51), the same conjugate linker of “Formula (IIf-i)”, which has a different name in App’803:

    PNG
    media_image15.png
    115
    606
    media_image15.png
    Greyscale
(see App’803 at claim 1), and the same 

    PNG
    media_image14.png
    104
    521
    media_image14.png
    Greyscale
(see, e.g., App’803 at claim 19), at a broader range of pH values (compare instant claim 24 with App’803 at claims 1 and 19 noting that they implicitly encompass all pH ranges since they are unbounded with respect to pH values).  Regarding instant claim 23, a pharmaceutical compound would be obvious in view of the pharmaceutical methods claimed and recited in App’803. Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other.
	Accordingly, claims 19-24 are provisionally rejected.
Response to Provisional ODP rejection regarding App’803
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. At page 12, it is the Examiner’s understanding that Applicant raises a single argument, namely that the rejection should be withdrawn if the case is otherwise allowable (see, e.g., Reply filed 5/4/2022 at 12 at § Double Patenting).  The case is not otherwise allowable in view of the rejections under 35 USC 103 as maintained above.
Accordingly, the rejection is maintained.


Claims 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19, 23, 24, 25, 27, and 34 of U.S. Patent No. 8,906,847 B2 (Dec. 9, 2014; priority claim to Aug. 6, 2009) in view of in view of Dong and Catalog). 
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a preceding rejection as well as in a separate section, and those interpretations are incorporated into the instant rejection.  Additional claim interpretations are set forth below.  SEQ ID NO: 51 is identical to PTH(1-34) as taught by Dong.
US’847 pertains to and claims Prodrug compositions comprising drug-linker conjugates (see generally, US’847 at claims).  Regarding instant claims 19-24, US’847 claims prodrug formulations of form D-L, wherein D can be a protein or therapeutic polypeptide (see, e.g., US’847 at claims 1, 16-17); that L is a linker comprising L1-L2-Z, wherein L1-L2 is a linker moiety and has the general structure of 

    PNG
    media_image11.png
    149
    353
    media_image11.png
    Greyscale

(see, e.g., US’847 at claims 1-12; see esp. id. at claims 1 and 12; wherein R1 and R1a are methyl, R4 is hydrogen, R3aa is hydrogen); that L2 is optionally substituted C1-50 alkyl chain (see, e.g., US’847 at claims 1, 7-8), wherein the optional substitution may be a terminal group linking L2 to Z that consists of 
    PNG
    media_image12.png
    119
    179
    media_image12.png
    Greyscale
(see, e.g., US’847 at claims 1, 10); and wherein Z is a carrier group that may be branched PEG (see, e.g., US’847 at claims 1-17, 19, 23, 24, 25, 27, and 34; see esp. id. at claims 1, 23-24, and 27).  Regarding instant claim 23, the usage of pharmaceutical formulations is explicitly claimed by US’847 (see, e.g., US’847 at claim 34). In sum, the exact structures of all components other than Z and D were taught and claimed in the prior art of US’847.
	US’847 differs from the instantly claimed invention and originally elected species as follows:  First, US’847 does not explicitly teach or claim embodiments wherein the polypeptide D is PTH(1-34).  Second, US’847 does not explicitly teach the exact species of branched PEG present in the originally elected species (i.e., SUNBRIGHT GL 2-400MA; CAS Registry No. 697278-30-1; see, e.g., Specification at Example 18).
	Regarding the exact protein present in the originally elected species and newly added claims 19-24, Dong establishes that the protein is a prior art element.  Specifically, Dong establishes that PTH(1-34) was known in the prior art (see, e.g., Dong at abs, 322 at col I-II at bridging ¶, 323 at col II at 1st full ¶, Fig. 1 on 324; see esp. id. at Fig. 1 on 324), which is identical to instant SEQ ID NO: 51 (compare id. with instant SEQ ID NO: 51), and that, circa 2004, artisans were pursuing means of PEGylating PTH(1-34) to desirably and predictably improve the “resistance to proteolytic degradation” and biological activity of PTH(1-34) (see, e.g., Dong at 322 at col II at final ¶).  Regarding the exact positioning of a PTH(1-34) modification, Dong identifies that Ser1 (i.e., the N-terminus) was an art-recognized PEGylation site (see, e.g., Dong. at Fig. 1 on 324).  Furthermore, Dong identifies that PTH could be utilized as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (see, e.g., Dong at 322 at col I-II at bridging ¶).  Therefore, in view of the Dong disclosure, an artisan would readily appreciate that unmodified PTH had a short circulation half-life (see, e.g., Dong at 322 at col I-II at bridging ¶), and that PEGylated PTH would be expected to increase the half-life of PTH(1-34) (see, e.g., Dong at 322 at col I-II at bridging ¶, Dong at 322 at col II at final ¶). Therefore, PTH(1-34) is not a point of novelty, and an artisan would have been motivated to PEGylate PTH.
	Regarding the exact branched PEG species present in the originally elected species, Catalog is cited herein to establish that branched PEG moieties having a MW of 2-150kDa were well-known in the prior art and commercially available (see, e.g., Catalog, passim).  Regarding instant claims 19-24, Catalog identifies that the branched PEG of SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1), having a molecular weight of 40,000, and a maleimide functional moiety, was known in the prior art and commercially available circa April 2006 (see, e.g., Catalog at page 14 at § “4. Branched Activated PEGs”; see also Catalog at 8 at Chart at § “3”, identifying that the “MA series” comprises a -CH2CH2CH2NHCOCH2CH2-Maleimide reactive group; see also Catalog at 11 at §§ 6, showing the MA Series reactive moiety).  Catalog identifies that SUNBRIGHT GL 2-400MA was expected to be useful for “sustained-release PEGylated drugs” (see, e.g., Catalog at page 14 at § “4. Branched Activated PEGs”).  Regarding the specifics of instant claims 19-24 relating to the PEG moiety, it is reasonably inferred that SUNBRIGHT GL 2-400MA (CAS Registry No. 697278-30-1) as present in the originally elected species of Compound 18 (see, e.g., Specification at Example 18) fully satisfies all related structural limitations corresponding to the PEG moiety. 
	Regarding instant claim 23, US’847 explicitly identifies that the disclosed compounds may be used in pharmaceutical compositions (see, e.g., US’847 at claims 34-36).  Regarding instant claim 24, US’847 at claims 1 and 34 implicitly encompass all pharmaceutically relevant pH ranges because US’847 is unbounded by limitations regarding pH.  Accordingly, an artisan would reasonably look to the disclosure to see what pH ranges the claimed invention implicitly encompassed.  US’847 identifies that the inventive compounds were suitable for use at pH values ranging from at least 4.0 to 7.4 (see, e.g., US’847 at col 4 at lines 45-48, col 70 at lines 60-67).  Therefore, the implicit pH range corresponding to the claimed invention of US’847 is reasonably understood to overlap with the pH range instantly claimed; per MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art: First, the invention is the simple combination of prior art elements (i.e., PTH(1-34) of Dong; prodrug formula of (Ib) of US’847, and the PEG of SUNBRIGHT GL 2-400MA as taught by Catalog) according to known methods (i.e., the prodrug formulations disclosed and claimed in issued US’847) to yield predictable results, namely the formation of a PTH(1-34)-L1-L2-TG-[branched PEG] pro-drug suitable for use in the same therapies as PTH(1-34) as identified by Dong, but desirably exhibiting improved “resistance to proteolytic degradation” and improved half-life as suggested by Dong and Catalog; furthermore, each element would merely perform the same function in combination as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the invention is the simple substitution of a known therapeutic polypeptide (i.e., PTH(1-34)) and a known PEG moiety, into the prodrug formulation taught, disclosed, and claimed by US’847, which would predictably and expectedly yield a prodrug formulation of PTH(1-34) exactly as suggested by US’847, wherein such prodrug would desirably exhibit improved half-life as suggested by Dong and Catalog (see, e.g., MPEP § 2143(I)(B), (G)).  
Furthermore, there would have been a reasonable expectation of success, at least because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the formation of pro-drug formulas within the scope of issued US Patent US’847. Furthermore, it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds and known PEG formulations according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Accordingly, claims 19-24 are rejected as obvious.
Response to ODP rejection regarding US’847
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. At page 12, it is the Examiner’s understanding that Applicant reasserts the arguments previously raised in view of the 35 USC 103 rejection using the same references (see, e.g., Reply filed 5/4/2022 at 12 at § Double Patenting).  These arguments have been fully considered above, but found not persuasive for reasons of record set forth above, which are incorporated herein.
Accordingly, the rejection is maintained.


Claim 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/654,667 (filed Oct. 16, 2019; priority chain to Jan. 30, 2009; corresponding to US 20200046725) in view of Dong Hee Na et al., (Capillary electrophoretic characterization of PEGylated human parathyroid hormone with matrix-assisted laser desorption/ionization time-of-Flight mass spectrometry, Analytical Biochemistry, vol. 331:322-328 (online June 17, 2004); hereafter “Dong”) and NOF Corporation Catalog (NOF Corporation, Drug Delivery Systems Catalogue Ver. 8, 60 pages (April 2006); hereafter “Catalog”; cited in previous action).
Application No. 16/654,667 is a child case of the Application that resulted in U.S. Patent No. 8,906,847 B2, which has been discussed in the preceding rejection.  The claims appear to substantially reiterate and overlap the instantly pending claim scope for the same rationales and facts set forth above, except the claims of App’667 are referenced in place of the claims of US’847.  To date, the claims of App’667 and US’847 are substantially identical in scope as it pertains to the instant originally elected species.  Therefore, instant claims 19-24 are provisionally rejected in view of the art of record because the documents are directed to material that is not patentably distinct for reasons set forth in the preceding rejection. 
This is a provisional nonstatutory double patenting rejection.
Response to Provisional ODP rejection regarding App’667
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. At page 12, it is the Examiner’s understanding that Applicant reasserts the arguments previously raised in view of the 35 USC 103 rejection using the same references (see, e.g., Reply filed 5/4/2022 at 12 at § Double Patenting).  These arguments have been fully considered above, but found not persuasive for reasons of record set forth above, which are incorporated herein.
Accordingly, the rejection is maintained.

Examiner Comments
No allowable subject matter has been identified to date. Examination has not been extended beyond the originally elected species. No evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time. The Examined subject matter substantially overlaps in scope with parent Application 16/118,155; the elected species in both cases appear identical.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654